



 
U.S.$16,000,000.00
CREDIT AGREEMENT
Dated as of November 1st, 2010
Between
 
PRICESMART COLOMBIA, S.A.S as Borrower

and
 
CITIBANK, N.A. as Lender



EXECUTION VERSION


 
 

--------------------------------------------------------------------------------

 

 
Table of Contents
                 
Page
                   
ARTICLE I
         
DEFINITIONS AND ACCOUNTING TERMS
       
SECTION 1.01.
Certain Defined Terms
1
SECTION 1.02.
Computations of Time Periods
5
SECTION 1.03.
Accounting Terms
5
 
ARTICLE II
         
AMOUNTS AND TERMS OF THE ADVANCES
       
SECTION 2.01.
The Advances
5
SECTION 2.02.
Making the Advances
5
SECTION 2.03.
Repayment
5
SECTION 2.04.
Interest
5
SECTION 2.05.
Interest Rate Determination
6
SECTION 2.06.
Optional Prepayments
6
SECTION 2.07.
 
6
SECTION 2.08.
Increased Costs and Increased Capital
6
SECTION 2.09.
Illegality
6
SECTION 2.10.
Payments and Computations
6
SECTION 2.11.
Taxes
7
SECTION 2.12.
Use of Proceeds
7
       
ARTICLE III
         
CONDITIONS TO EFFECTIVENESS AND LENDING
       
SECTION 3.01.
Conditions Precedent to Effectiveness of Section 2.01.
8
SECTION 3.02.
Conditions Precedent to the Borrowing
9
       
ARTICLE IV
         
REPRESENTATIONS AND WARRANTIES
       
SECTION 4.01.
Representations and Warranties of the Borrower
9
                       










 
 

--------------------------------------------------------------------------------

 



 

   
Page
             
ARTICLE V
                     
COVENANTS OF THE BORROWER
       
SECTION 5.01.
Affirmative Covenants
11
SECTION 5.02.
Negative Covenants
13
SECTION 5.03.
Financial Covenants
13
       
ARTICLE VI
         
EVENTS OF DEFAULT
       
SECTION 6.01.
Events of Default
14
       
ARTICLE VII
         
MISCELLANEOUS
       
SECTION 7.01.
Amendments, Etc.
15
SECTION 7.02.
Notices, Etc.
16
SECTION 7.03.
No Waiver; Remedies
16
SECTION 7.04.
Costs and Expenses
16
SECTION 7.05.
Right of Set-off
17
SECTION 7.06.
Binding Effect
17
SECTION 7.07.
Assignments and Participations
17
SECTION 7.08.
Governing Law
18
SECTION 7.09
Execution in Counterparts
18
SECTION 7.10.
Jurisdiction; Waiver of Immunities
18
SECTION 7.11.
Judgment Currency
19
SECTION 7.12.
Waiver of Jury Trial
19
     
Schedules
         
Schedule 4.01(j)-
Material Contracts
 
Schedule 5.02(a)-
Existing Liens
 
Schedule 5.02(b)-
Existing Debt
       
Exhibits
         
Exhibit A – Form of Promissory Note Exhibit B -
       
Form of Notice of Borrowing Exhibit C -
       
Assignment and Acceptance
 






 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT


 
Dated as of November 1st, 2010


 
PRICESMART COLOMBIA, S.A.S., a corporation organized and existing under the laws
of Colombia (the "Borrower") and Citibank, N.A. ("Citibank"), as Lender (as
hereinafter defined), agree as follows:


 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS


 
SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):


 
"Advance" means an advance by the Lender to the Borrower pursuant to Article II.


 
"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term "control" (including the terms "controlling", "controlled
by" and "under common control with") of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.


 
"Applicable Margin" means 2.4% per annum.


 
"Assignment and Acceptance" means an assignment and acceptance entered into by
the Lender and an assignee of the Lender in substantially the form of Exhibit C
hereto.


 
"Base Rate" means, on any day, a simple rate per annum equal to the sum of the
Prime Rate for that day plus the Base Rate Margin. Without notice to Borrower or
anyone else, the Base Rate shall automatically fluctuate upward and downward as
and in the amount by which the Prime Rate fluctuates.


 
"Base Rate Margin" means 0.8% per annum. "Borrowing" means the borrowing
consisting of the Advances made by the Lender.


 
"Business Day" means a day of the year on which banks are not required or
authorized by law to close in New York City and Colombia and, if the applicable
Business Day relates to the Advances, on which dealings are carried on in the
London, England interbank market.


 
"Change of Control" means the occurrence of PriceSmart, Inc. ceasing to own at
least 51% of the Borrower.


 
"Collateral" means all the collateral that in accordance with the terms of the
Collateral Documents has been or will be pledged to Citibank to secure the
obligations of the Borrower under this Credit Agreement and which initially
shall include cash or time deposits in the amount of US$8,000,000.


 
"Collateral Documents" means the Deposit Account Agreement for Time Deposits and
the Pledge and Cash Collateral Agreements, entered into between PriceSmart, Inc.
and Citibank as of the date of each Borrowing.


 
"Consolidated" refers to the consolidation of accounts in accordance with GAAP.

 
 

--------------------------------------------------------------------------------

 

"Constituent Documents" means (a) with respect to the Borrower, its articles of
formation, bylaws or operating agreements, and (b) with respect to any other
Person, (i) if such other Person is a corporation, the certificate or articles
of incorporation and the bylaws (or equivalent or comparable constitutive
documents with respect to any non-U.S. jurisdiction), (ii) if such other Person
is a limited liability company, the certificate of formation or articles of
formation or organization and operating agreement, and (iii) if such other
Person is a partnership, joint venture, trust or other form of business entity,
the partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable governmental authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such Person.


 
"Debt" of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person's business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Hedge Agreements,
(h) all Debt of others referred to in clauses (a) through (g) above or clause
(i) below and other payment obligations (collectively, "Guaranteed Debt")
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Guaranteed Debt or to advance or supply funds for the payment
or purchase of such Guaranteed Debt, (2) to purchase, sell or lease (as lessee
or lessor) property, or to purchase or sell services, primarily for the purpose
of enabling the debtor to make payment of such Guaranteed Debt or to assure the
holder of such Guaranteed Debt against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (4) otherwise to assure a creditor against loss, and (i) all
Debt referred to in clauses (a) through (h) above (including Guaranteed Debt)
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.


 
"Default" means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.


 
"Effective Date" has the meaning specified in Section 3.01.


 
"Environmental Action" means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.


 
"Environmental Law" means any federal, state, local, national, regional or
foreign statute, law, ordinance, rule, regulation, code, order, judgment, decree
or judicial or agency interpretation, policy or guidance relating to pollution
or protection of the environment, health, safety or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.

 
 

--------------------------------------------------------------------------------

 

"Environmental Permit" means any permit, approval, identification number,
license or other authorization required under any Environmental Law.


 
"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation
D.


 
"Eurodollar Rate" means, for any Interest Period for the Advances, an interest
rate per annum determined by Citibank at approximately 11:00 A.M. (London time)
on the date that is two Business Days before the of the Interest Period by
reference to the British Bankers' Association Interest Settlement Rate for
Eurodollar deposits (as set forth by the Bloomberg Information Service or any
successor thereto or any other service selected by Citibank which has been
nominated by the British Bankers' Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period.


 
-"Events of Default" has the meaning specified in Section 6.01. "GAAP" has the
meaning specified in Section 1.03.


 
"Hazardous Materials" means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.


 
"Hedge Agreements" means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.


 
"Interest Period" means the period commencing on the date of the Advance and
ending six months thereafter and, each subsequent 6 month period commencing on
the last day of the immediately preceding Interest Period; provided, however,
that:


 
(i)           if any Interest Period would otherwise end after the Maturity
Date, such Interest
Period shall end on the Maturity Date;


 
(ii) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and


 
(iii) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.


 
"Lender" means Citibank or any Person that shall become a party hereto pursuant
to Section 7.07.


 
"Lending Office" means, with respect to the initial Lender, the office of the
initial Lender specified as its "Lending Office" opposite its name on the
signature pages below, and with respect to any other Lender in the Assignment
and Acceptance pursuant to which such Lender became a Lender, or such other
office of the Lender as the Lender may from time to time specify to the
Borrower.


 
"Lien" means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 
 

--------------------------------------------------------------------------------

 

"Material Adverse Change" means any material adverse change in the business,
condition (financial or otherwise), operations, performance, or properties of
the Borrower or the Borrower and its Subsidiaries taken as a whole.


 
"Material Adverse Effect" means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, or properties of
the Borrower and its Subsidiaries taken as a whole, (b) the rights and remedies
of the Lender under this Agreement or any Note or (c) the ability of the
Borrower to perform its obligations under this Agreement or any Note.


 
"Maturity Date" means the date stated in the related Note.


 
"Note" means the promissory note of the Borrower payable to the order of the
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from an Advance made by
the Lender.


 
"Notice of Borrowing" has the meaning specified in Section 2.02.


 
"Person" means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
Limited Liability Company or other entity, or a government or any political
subdivision or agency thereof.


 
"Prime Rate" means, on any day, the prime rate reported in The Wall Street
Journal (or the average prime rate if a high and a low prime rate are therein
reported), and the Prime Rate shall change without notice with each change in
such prime rate as of the date such change is reported.


 
"Process Agent" has the meaning specified in Section 7.10.


 
"Regulation D" means Regulation D of the Board of Directors of the U.S. Federal
Reserve System, as in effect from time to time.


 
"Solvent" means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person's ability to pay such debts and liabilities as they mature, and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person's property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


 
"Subsidiary" of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person's other Subsidiaries.


 
"Termination Date" means the earlier of January 31st, 2011 and the date of
termination of the Commitment pursuant to Section 6.01.


 
"United States" or "U.S." means the United States of America.

 
 

--------------------------------------------------------------------------------

 

"U.S. Dollars". "U.S. $" and "$" means the lawful currency of the United States.


 
"Voting Stock" means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.


 
SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
"from" means "from and including" and the words "to" and "until" each mean "to
but excluding".


 
SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles in Colombia consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(e) ("GAAP").


 
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES


 
SECTION 2.01. The Advances. The Lender agrees, on the terms and conditions
hereinafter set forth, to make two Advances to the Borrower on any Business Day
during the period from the Effective Date until the Termination Date in an
amount not to exceed U.S. $16,000,000.00 in the aggregate (the Lender's
"Commitment"). Amounts borrowed under this Section 2.01 and repaid or prepaid
may not be reborrowed.


 
SECTION 2.02. Making the Advances, (a) The Borrowing shall be made on notice,
given not later than 11:00 A.M. (New York City time) on the third Business Day
prior to the date of the proposed Borrowing, by the Borrower to the Lender. The
notice of Borrowing (the "Notice of Borrowing") shall be by telephone, confirmed
immediately in writing, or telecopier or telex, in substantially the form of
Exhibit B hereto, specifying therein the requested date of the Borrowing. Upon
fulfillment of the applicable conditions set forth in Article III, the Lender
will make the funds available to the Borrower at its address referred to in
Section 7.02.


 
(b) The Notice of Borrowing shall be irrevocable and binding on the Borrower.
The Borrower shall indemnify the Lender against any loss, cost or expense
incurred by the Lender as a result of any failure to fulfill on or before the
date specified in the Notice of Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by the Lender to fund the
Advance when the Advance, as a result of such failure, is not made on such date.


 
SECTION 2.03. Repayment. The Borrower shall repay to the Lender on the Maturity
Date the aggregate principal amount of the Advances then outstanding.


 
SECTION 2.04. Interest, (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of an Advance owing to the Lender from the date
of the Advance until such principal amount shall be paid in full, at a rate per
annum equal at all times during each Interest Period to the sum of (x) the 6
month Eurodollar Rate for such Interest Period plus (y) the Applicable Margin,
payable in arrears on the last day of such Interest Period and on the date the
Advance shall be paid in full.


 
(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default described in Section 6.01(a) or Section 6.01(e), the Lender may
require the Borrower to pay interest ("Default Interest") on (i) the unpaid
principal amount of an Advance owing to the Lender, payable in arrears on the
dates referred to in clause (a) above and (ii) to the fullest extent permitted
by law, the amount of any interest, fee or other amount payable hereunder that
is not paid when due, from the date such amount shall be due until such amount
shall

 
 

--------------------------------------------------------------------------------

 

be paid in full, payable in arrears on the date such amount shall be paid in
full and on demand, at a rate per annum equal at all times to 2% per annum above
the rate per annum required to be paid on the Advance pursuant to clause (a)
above; provided, however, that following acceleration of the Advance pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Lender.


 
SECTION 2.05. Interest Rate Determination. If the Lender determines that the
Eurodollar Rate for any Interest Period for the Advances will not adequately
reflect the cost to the Lender of making, funding or maintaining its Advances
for such Interest Period, the Lender shall forthwith so notify the Borrower.
During the 15 days next succeeding the giving of such notice, the Borrower and
the Lender shall negotiate in good faith in order to arrive at a mutually
satisfactory interest rate which shall be applicable during such Interest Period
to the Advances. If within such 15-day period, the Borrower and the Lender agree
in writing upon an alternative interest rate, such rate shall be effective from
the commencement of such Interest Period. If the Borrower and the Lender fail to
agree upon such an alternative interest rate within such 15-day period, the
interest rate during such Interest Period applicable to the Advances effective
from the commencement of such Interest Period shall be at the Base Rate.


 
SECTION 2.06. Optional Prepayments. The Borrower shall not be able to prepay any
amount of the Advances within eighteen (18) months after disbursement, after
which it may, upon at least three Business Days' notice to the Lender stating
the proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding principal amount of
the Advances in whole or in part, together with accrued interest to the date of
such prepayment on the principal amount prepaid; provided, however, that (x)
each partial prepayment shall be in an aggregate principal amount of U.S.
$1,000,000.00 or an integral multiple of U.S. $1,000,000.00 in excess thereof
(unless the prepayment retires the outstanding balance of the loan in full);^and
(y) the Borrower shall be obligated to reimburse the Lender in respect thereof
pursuant to Section 7.04(a).


 
SECTION 2.07. Left intentionally blank.


 
SECTION 2.08. Increased Costs and Increased Capital. If the Lender determines a
change in law or regulation or any guideline or request from any central bank or
other governmental authority (whether or not having the force of law) affects or
would affect the amount of capital required or expected to be maintained by the
Lender or any corporation controlling the Lender and that the amount of such
capital is increased by or based upon the existence of the Lender's commitment
to lend hereunder and other commitments of this type, then, upon demand by the
Lender, the Borrower shall pay to the Lender, from time to time as specified by
the Lender, additional amounts sufficient to compensate the Lender or such
corporation in the light of such circumstances, to the extent that the Lender
reasonably determines such increase in capital to be allocable to the existence
of the Lender's commitment to lend hereunder. A certificate as to such amounts
submitted to the Borrower by the Lender shall be conclusive and binding for all
purposes, absent manifest error.


 
SECTION 2.09. Illegality. Notwithstanding any other provision of this Agreement,
if the Lender determines that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other governmental authority asserts that it is unlawful, for the Lender or
its Lending Office to perform its obligations hereunder to make the Advances or
to fund or maintain the Advances to be made by it hereunder, the Lender shall
forthwith give notice thereof to the Borrower, whereupon (a) until the Lender
notifies the Borrower that the circumstances giving rise to such suspension no
longer exist, the obligation of the Lender to make the Advances shall be
suspended and (b) if the Lender shall so request in such notice, (i) the
eighteen (18) month restriction on prepayments contained in Section 2.06 shall
not apply, and (ii) the Borrower shall immediately prepay in full the then
outstanding principal amount of the Advances, together with accrued interest
thereon. If it is lawful for the Lender to maintain its Advances through the
last day of the Interest Period then applicable to such Advances, such
prepayment shall be due on such last day.


 
SECTION 2.10. Payments and Computations, (a) The Borrower shall make each
payment hereunder and under any Note, irrespective of any right of counterclaim
or set-off, not later than 12:00 M. (New York City time) on the day when due in
U.S. Dollars to the Lender at its Account No. 00167679, which the Lender
maintains with Citibank, N.A., 399 Park Avenue, New York, NY 10043, United
States of America, ABA No. 021000089, Account Name: Citibank N.A., Reference:
will be informed by extending unit once the transaction has been closed, in same
day funds.

 
 

--------------------------------------------------------------------------------

 

(b) The Borrower hereby authorizes the Lender, if and to the extent payment owed
to the Lender is
not made when due hereunder or under a Note held by the Lender, to charge from
time to time against any or all of
the Borrower's accounts with the Lender any amount so due.


 
(c) All computations of interest based on the Eurodollar Rate and of facility
fees shall be made by the
 
Lender on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but
 
excluding the last day) occurring in the period for which such interest or
facility fees are payable.    Each
 
determination by the Lender of an interest rate hereunder shall be conclusive
and binding for all purposes, absent
 
manifest error.


 
(d) Whenever any payment hereunder or under a Note shall be stated to be due on
a day other than a
 
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in
 
such case be included in the computation of payment of interest or facility fee,
as the case may be; provided,
 
however, that, if such extension would cause payment of interest on or principal
of the Advances to be made in the
 
next following calendar month, such payment shall be made on the next preceding
Business Day.


 
SECTION2.il. Taxes (a) Any and all payments made to the Lender hereunder, under
a Note or under any instrument delivered hereunder shall be made, in accordance
with Section 2.10 or the applicable provisions of such other instrument, free
and clear of and without deduction for any and all present and future taxes
(including, without limitation, value-added taxes and withholding taxes),
levies, imposts, deductions, charges or withholdings and all liabilities with
respect thereto, excluding, in the case of the Lender, taxes imposed on its
overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which the Lender is organized or
any political subdivision thereof and taxes imposed on its overall net income,
and franchise taxes imposed on it in lieu of net income taxes, by the
jurisdiction of the Lender's Lending Office or any political subdivision thereof
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities hereinafter referred to as "Taxes"). If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under a Note or under any other instrument to be delivered
hereunder to the Lender, (i) the sum payable shall be increased as may be
necessary so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.11), the Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.


 
(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other
 
excise or property taxes, charges or similar levies that arise from any payment
made hereunder or under a Note or
 
under any other instrument to be delivered hereunder or from the execution,
delivery or registration of, performing
 
under, or otherwise with respect to this Agreement or a Note or any other
instrument to be delivered hereunder
 
(hereinafter referred to as "Other Taxes").


 
(c) The Borrower shall indemnify the Lender for and hold it harmless against the
full amount of Taxes or
 
Other Taxes (including, without limitation, any taxes of any kind imposed or
asserted by any jurisdiction on
 
amounts payable under this Section 2.11) imposed on or paid by the Lender or any
Affiliate of the Lender in respect
 
of any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not
 
such Taxes or Other Taxes were correctly or legally asserted. This
indemnification shall be made within 30 days
 
from the date the Bank makes written demand therefore.


 
(d) Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Bank, at its
 
address referred to in Section 7.02, the original or a certified copy of a
receipt evidencing such payment. In the case
 
of any payment hereunder or under a Note or under any other documents to be
delivered hereunder by or on behalf
 
of the Borrower, if the Borrower determines that no Taxes are payable in respect
thereof, the Borrower shall, at the
 
Lender's request, furnish, or cause the payor to furnish, to the Lender, an
opinion of counsel acceptable to the Bank
 
stating that such payment is exempt from Taxes.


 
SECTION 2.12. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for working
capital purposes to make capital expenditures to its operation in Colombia.


 
7

 
 

--------------------------------------------------------------------------------

 

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING


 
SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01. Section
2.01 of this Agreement shall become effective on and as of the first date (the
"Effective Date") on which the following conditions precedent have been
satisfied:


 
(a) There shall have occurred no Material Adverse Change 5 days prior to
disbursement or
 
any material adverse change in the political, economic or financial condition of
Colombia.


 
(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting the
 
Borrower or any of its Subsidiaries pending or threatened before any court,
governmental agency or
 
arbitrator that (i) could be reasonably likely to have a Material Adverse Effect
or (ii) purports to affect the
 
legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions
 
contemplated hereby.
 
(c) All governmental and third party consents and approvals necessary in
connection with the
 
transactions contemplated hereby (including, without limitation, exchange
control approvals and any other
 
consents required or advisable from the Central Bank of Colombia) shall have
been obtained (without the
 
imposition of any conditions that are not acceptable to the Lender) and shall
remain in effect, and no law or
 
regulation shall be applicable in the reasonable judgment of the Lender that
restrains, prevents or imposes
 
materially adverse conditions upon the transactions contemplated hereby.


 
(d) The Borrower shall have notified the Lender in writing as to the proposed
Effective Date.


 
(e) The Borrower shall have paid all accrued fees and expenses of the Lender
(including the
 
accrued fees and expenses of counsel to the Lender).


 
(f) On the Effective Date, the following statements shall be true and the Lender
shall have
 
received a certificate signed by a duly authorized officer of the Borrower,
dated the Effective Date, stating
 
that:


 
(i)           The representations and warranties contained in Section 4.01 are
correct in all
material respects on and as of the Effective Date, and


 
(ii)         No event has occurred and is continuing that constitutes a Default.


 
(g)           The Lender shall have received on or before the Effective Date the
following, each dated
 
such day, in form and substance satisfactory to the Lender:


 
(i)           Certified copies of the (A) resolutions of the Board of Directors
of the Borrower
approving this Agreement and the Notes, (B) resolutions of the Board of
Directors of PriceSmart, Inc. approving the Collateral Documents and the
granting of the Collateral, (C) the Constituent Documents of the Borrower and
PriceSmart, Inc. as in effect on the date the resolutions specified in clause
(A) and (B) were adopted and (C) all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement, the Notes and the Collateral Documents, and certificates of the
Secretary or an Assistant Secretary of the Borrower and PriceSmart, Inc. each
certifying the absence of any change or amendment to the Constituent Documents
of the Borrower or PriceSmart, Inc., as the case may be, since the date the
resolutions specified in clause (A) and (B) were adopted.

 
 

--------------------------------------------------------------------------------

 

(ii) Certificates of the Secretary or an Assistant Secretary of the Borrower and
PriceSmart, Inc. certifying the names and true signatures of the officers of the
Borrower and PriceSmart, Inc. authorized to sign this Agreement and the Notes
and the Collateral Documents, as the case may be, and the other documents to be
delivered hereunder.


 
(iii) A letter from the Process Agent indicating its acceptance of the
appointment by the Borrower pursuant to Section 7.10 and of PriceSmart, Inc.
under the Collateral Documents.


 
(h) The Collateral Documents shall have been duly executed and delivered to
Citibank in form and substance satisfactory to Citibank and Citibank shall have
received a valid and perfected first-priority security interest in the
Collateral.


 
SECTION 3.02. Conditions Precedent to the Borrowing. The obligation of the
Lender to make an Advance on the occasion of the Borrowing shall be subject to
the conditions precedent that:


 
(a) the Effective Date shall have occurred and on the date of the Borrowing;


 
(b) the following statements shall be true (and each of the giving of the Notice
of Borrowing and the
 
acceptance by the Borrower of the proceeds of the Borrowing shall constitute a
representation and warranty by the
 
Borrower that on the date of the Borrowing such statements are true):


 
(i)           the representations and warranties contained in Section 4.01 are
correct in all
material respects on and as of the date of the Borrowing, before and after
giving effect to the Borrowing and to the application of the proceeds therefrom,
as though made on and as of such date, and


 
(ii) no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default;


 
(c) a the Lender shall have received on or before the date of the Borrowing a
Note to the order of the
 
Lender and such other approvals, opinions or documents as the Lender may
reasonably request; and
 
(d) PriceSmart, Inc. shall have executed the Collateral Documents and placed
funds, for the amount of the
 
Advance, in a time deposit transaction with Citibank N.A. The tenor terms of the
Advance shall not exceed the
 
agreed tenor for the time deposit.


 
ARTICLE IV REPRESENTATIONS AND WARRANTIES


 
SECTION 4.01. Representations and Warranties of the Borrower.   The Borrower
represents and warrants as follows:


 
(a) The Borrower is a corporation duly organized, validly existing and in good
standing
 
under the laws of Colombia in the fashion of a "Sociedad Por Acciones
Simplificada (SAS)", and has all
 
requisite corporate power and authority (including, without limitation, all
governmental licenses, permits
 
and other approvals) to own, lease and operate its properties and to carry on
its business as now conducted
 
and as proposed to be conducted.


 
(b) PriceSmart, Inc.   is a corporation duly organized, validly existing and in
good standing
 
under the laws of the state of Delaware and has all requisite corporate power
and authority (including,
 
without limitation, all governmental licenses, permits and other approvals) to
own, lease and operate its
 
properties and to carry on its business as now conducted.
 
(a) 

 
 

--------------------------------------------------------------------------------

 

(c) The execution, delivery and performance by the Borrower of this Agreement
and any
Note, and the execution, delivery and performance by PriceSmart, Inc. of each
Collateral Document, and
the consummation of the transactions contemplated hereby and thereby, are within
the Borrower's and
PriceSmart's corporate powers, have been duly authorized by all necessary
corporate action, and do not
contravene (i) the Borrower's or PriceSmart's Constituent Documents or (ii) law
or any contractual
restriction binding on or affecting the Borrower or PriceSmart, Inc.


 
(d) No authorization or approval or other action by, and no notice to or filing
with, any
 
governmental authority or regulatory body or any other third party is required
for the due execution,
 
delivery and performance by the Borrower of this Agreement or the Note and by
PriceSmart, Inc of each
 
Collateral Document, except for the filings and registration of the foreign loan
with the Colombian
 
authorities as provided in the Exchange Control, Commercial and tax regulations.


 
(e) This Agreement has been, and the Notes when delivered hereunder will have
been, duly
 
executed and delivered by the Borrower. This Agreement is, and the Notes when
delivered hereunder will
 
be, the legal, valid and binding obligation of the Borrower enforceable against
the Borrower in accordance
 
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or
 
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of
 
whether considered in a proceeding in equity or at law.


 
(f) Each Collateral Document has been duly executed and delivered by the
PriceSmart, Inc.
 
and such documents create a valid and perfected first priority security interest
in the Collateral.


 
(g) There is no pending or threatened action, suit, investigation, litigation or
proceeding,
 
including, without limitation, any Environmental Action, affecting the Borrower
or any of its Subsidiaries
 
before any court, governmental agency or arbitrator that (i) could be reasonably
likely to have a Material
 
Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Agreement or any
 
Note or the consummation of the transactions contemplated hereby.


 
(h) The Borrower has filed, has caused to be filed or has been included in all
material tax returns (national, departmental, local, municipal and foreign)
required to be filed and has paid all material taxes, assessments, fees and
other charges (including interest and penalties) due with respect to the years
covered by such returns.


 
(i) Each of the Borrower and each of its Subsidiaries is in compliance with all
applicable laws, ordinances, rules, regulations and requirements of all
governmental authorities (including, without limitation, all governmental
licenses, certificates, permits, franchises and other governmental
authorizations and approvals necessary to the ownership of its properties or to
the conduct of its business, Environmental Laws, and laws with respect to social
security and pension fund obligations), in each case except to the extent that
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.


 
(j)           To the extent permitted by Colombian law, no income, stamp or
other taxes (other than
taxes on, or measured by, net income or net profits) or levies, imposts,
deductions, charges, compulsory loans or withholdings whatsoever are or will be,
imposed, assessed, levied or collected by Colombia or any political subdivision
or taxing authority thereof or therein either (i) on or by virtue of the
execution or delivery of this Agreement or any Note or (ii) on any payment to be
made by the Borrower pursuant to this Agreement or any Note.


 
(k) The Borrower is subject to civil and commercial law with respect to its
obligations under this Agreement and any Note, and the execution, delivery and
performance by the Borrower of this Agreement and any Note constitute private
and commercial acts (jure gestionis acts) rather than public or governmental
acts (jure imperii acts). None of the Borrower nor any of its respective
properties has any immunity from jurisdiction of any court or from set-off or
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of Colombia.


 
10

 
 

--------------------------------------------------------------------------------

 

(1)           The Borrower's obligations under this Agreement and any Note
constitute direct,
unconditional, unsubordinated and unsecured obligations of the Borrower and do
rank and will rank pari passu in priority of payment and in all other respects
with all other unsecured Debt of the Borrower.


 
(m) The Agreement and any Note are in proper legal form under the law of
Colombia for the enforcement thereof against the Borrower under the law of
Colombia (except for their official translation into Spanish); and to ensure the
legality, validity, enforceability or admissibility in evidence of this
Agreement or any Note in Colombia, it is not necessary that this Agreement or
any Note or any other document be filed or recorded with any court or other
authority in Colombia or that any stamp or similar tax be paid on or in respect
of this Agreement or any Note (with the exception of registration of this
facility before the Central Bank of Colombia {Banco cle la Republica).


 
(n) Neither the Borrower nor any of its Subsidiaries is an "investment company",
or an "affiliated person" of, or "promoter" or "principal underwriter" for, an
"investment company", as such terms are defined in the Investment Company Act of
1940, as amended.


 
(o) No information, exhibit or report furnished by or on behalf of the Borrower
to the Lender in connection with the negotiation of this Agreement or pursuant
to the terms of this Agreement contained any untrue statement of a material fact
or omitted to state a material fact necessary to make the statements made
therein, in light of the circumstances in which they were made, not misleading,
in any material respect; provided that to the extent any such information,
report, financial statement, exhibit or schedule was based upon or constitutes a
forecast or projection, the Borrower represents only that it acted in good faith
and utilized reasonable assumptions and due care in the preparation of such
information, report, financial statement, exhibit or schedule.


 
(p)         The Borrower is Solvent.


 
ARTICLE V COVENANTS OF THE BORROWER


 
SECTION 5.01. Affirmative Covenants.   So long as the Advances shall remain
unpaid or the Lender shall have any Commitment hereunder, the Borrower will:


 
(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all
 
material respects, with all applicable laws, rules, regulations and orders, such
compliance to include,
 
without limitation, compliance with Environmental Laws, except to the extent
failure to comply would not
 
reasonably be expected to have a Material Adverse Effect.
 
(b) Payment of Taxes,.   Pay and discharge, and cause each of its Subsidiaries
to pay and
 
discharge, before the same shall become delinquent, all material taxes,
assessments and governmental
 
charges or levies imposed upon it or upon its property.


 
(c) Preservation of Corporate Existence, Etc.  Preserve and maintain, and cause
each of its
 
Subsidiaries to preserve and maintain, its corporate existence, rights (charter
and statutory), permits,
 
approvals, licenses, privileges and franchises; provided, however, that the
Borrower and its Subsidiaries
 
may consummate any merger or consolidation permitted under Section 5.02(a) and
provided further that
 
neither the Borrower nor any of its Subsidiaries shall be required to preserve
any right or franchise if the
 
Board of Directors of the Borrower or such Subsidiary shall determine that the
preservation thereof is no
 
longer desirable in the conduct of the business of the Borrower or such
Subsidiary, as the case may be, and
 
that the loss thereof is not disadvantageous in any material respect to the
Borrower, such Subsidiary or the
 
Lender.


 
11

 
 

--------------------------------------------------------------------------------

 

(d) Visitation Rights.   At any reasonable time and from time to time, permit
the Lender or
any agents or representatives thereof, to examine and make copies of and
abstracts from the records and
books of account of, and visit the properties of, the Borrower and any of its
Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and any of its Subsidiaries with
any of their officers or
directors and with their independent certified public accountants; provided,
however, (i) any such
inspections shall be at the sole cost and expense of the Lender, and (ii) Lender
shall not conduct more than
two such inspections in any fiscal year.


 
(e) Keeping of Books.   Keep, and cause each of its Subsidiaries to keep, proper
books of
 
record and account, in which full and correct entries in all material respects
shall be made of all financial
 
transactions and the assets and business of the Borrower and each such
Subsidiary in accordance with
 
generally accepted accounting principles in effect from time to time.
 
(f) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries
 
to maintain and preserve, all of its properties that are used or useful in the
conduct of its business in good
 
working order and condition, ordinary wear and tear excepted, except to the
extent failure to so maintain
 
and preserve could not reasonably be expected to have a Material Adverse Effect.


 
(g) Transactions with Affiliates.  Conduct, and cause each of its Subsidiaries
to conduct, all
 
transactions otherwise permitted under this Agreement with any of their
Affiliates on terms that are fair and
 
reasonable and no less favorable to the Borrower or such Subsidiary than it
would obtain in a comparable
 
arm's-length transaction with a Person not an Affiliate.


 
(h)         Reporting Requirements. Furnish to the Lender:


 
(i) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Borrower, Consolidated
and consolidating balance sheets of the Borrower and its Subsidiaries as of the
end of such quarter and Consolidated and consolidating statements of income and
cash flows of the Borrower and its Subsidiaries for the period commencing at the
end of the previous fiscal year and ending with the end of such quarter, duly
certified (subject to year-end audit adjustments) by the chief financial officer
of the Borrower as having been prepared in accordance with generally accepted
accounting principles and certificates of the chief financial officer of the
Borrower as to compliance with the terms of this Agreement


 
(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the annual audit report for such year for
the Borrower and its Subsidiaries, containing Consolidated and consolidating
balance sheets of the Borrower and its Subsidiaries as of the end of such fiscal
year and Consolidated and consolidating statements of income and cash flows of
the Borrower and its Subsidiaries for such fiscal year, in each case accompanied
by an opinion acceptable to the Lender by Ernst and Young or other independent
public accountants acceptable to the Lender as soon as available and in any
event no later than 90 days after the end of each fiscal year of the Borrower,
forecasts prepared by management of the Borrower, in form satisfactory to the
Lender, of balance sheets, income statements and cash flow statements on a
monthly basis for the fiscal year following such fiscal year then ended and on
an annual basis for each fiscal year thereafter until the Maturity Date;


 
(iii) as soon as possible and in any event within five days after the occurrence
of each Default continuing on the date of such statement, a statement of the
chief financial officer of the Borrower setting forth details of such Default
and the action that the Borrower has taken and proposes to take with respect
thereto;


 
(iv) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 4.01(g);


 
12

 
 

--------------------------------------------------------------------------------

 

(v)         such other information respecting the Borrower or any of its
Subsidiaries as the Lender may from time to time reasonably request


 
(g) -Registration before the Colombian Central Bank. Within five (5) days from
the Effective Date, register the facility before the Colombian Central Bank
{Banco cle la Republica) and promptly thereafter send the relevant proof to
Citibank.


 
SECTION 5.02. Negative Covenants. So long as the Advances shall remain unpaid or
the Lender shall have any Commitment hereunder, the Borrower will not:


 
(a) Mergers, Etc.    Merge or consolidate with or into any Person, or permit any
of its
 
Subsidiaries to do so, except that: (i) any Subsidiary of the Borrower may merge
or consolidate with or into
 
any other Subsidiary of the Borrower, (ii) any Subsidiary of the Borrower may
merge into the Borrower,
 
and (iii) the Borrower or any Subsidiary of the Borrower may otherwise merge
consolidate with or into any
 
Person so long as such merger or consolidation has been approved by Citibank in
writing, which approval
 
shall not be unreasonably withheld, provided, in each case, that no Default
shall have occurred and be
 
continuing at the time of such proposed transaction or would result therefrom.


 
(b) Amendment of Constituent Documents.    Amend its Constituent Documents in
any
 
respect which would reasonably be expected to have a Material Adverse Effect.


 
SECTION 5.03. Financial Covenants. So long as the Advances shall remain unpaid
or the Lender shall have any Commitment hereunder, the Borrower will:


 
(a) Equity. Represents funds contributed by the owners (stockholders) plus
retained earnings or minus the accumulated losses, of not less than the amount
set forth below for each period set forth below:
 


Ending On
 
12/31/2010
USD$
1,000,000
 12/31/2011
USD$
1,000,000
 12/31/2012
USD$
2,000,000
 12/31/2013
USD$
2,000,000
 12/31/2014
USD$
2,000,000
 12/31/2015
USD$
2,000,000



Equity

 
(b) Leverage Ratio. Maintain a ratio of Consolidated total Debt to Paid in
Capital (Represents funds contributed by the owners (stockholders) of not
greater than the amount set forth below for each period set forth below:
 


Ending On


Ratio


 


12/31/2010   10


 


12/31/2011   10


 


12/31/2012   10


 


12/31/2013   10


 


12/31/2014   10


 


12/31/2015   10




 
13

 
 

--------------------------------------------------------------------------------

 

ARTICLE VI EVENTS OF DEFAULT


 
SECTION 6.01. Events of Default.   If any of the following events ("Events of
Default") shall occur and be continuing:


 
(a) The Borrower shall fail to pay any principal of, or interest on, an Advance,
or make any
 
other payment of fees or other amounts under this Agreement or any Note, in each
case, when the same
 
becomes due and payable and, in the case of any such failure, other than the
failure to pay principal, such
 
failure shall remain unremedied for a period of five (5) days after written
notice thereof shall have been
 
given to the Borrower by the Lender; or


 
(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any
 
of its officers) in connection with this Agreement shall prove to have been
incorrect in any material respect
 
when made; or


 
(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement
 
contained in Section 5.01(d), (e), (h) or (j), 5.02 or 5.03, or (ii) the
Borrower shall fail to perform or
 
observe any other term, covenant or agreement contained in this Agreement on its
part to be performed or
 
observed if such failure shall remain unremedied for thirty (30) or more days
after written notice thereof
 
shall have been given to the Borrower by the Lender; or
 
(d) The Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or
 
interest on any Debt that is outstanding in a principal or notional amount of at
least U.S. $500,000 (or its
 
equivalent in other currencies) in the aggregate (but excluding Debt outstanding
hereunder) of the
 
Borrower or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by
 
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall
 
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such
 
Debt; or any other event shall occur or condition shall exist under any
agreement or instrument relating to
 
any such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or
 
instrument, if the effect of such event or condition is to accelerate, the
maturity of such Debt; or any such
 
Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a
 
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay,
 
redeem, purchase or defease such Debt shall be required to be made, in each case
prior to the stated
 
maturity thereof; or


 
(e) The Borrower or any of its Subsidiaries shall generally not pay its debts as
such debts
 
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general
 
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Borrower or
 
any of its Subsidiaries seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up,
 
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law
 
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for
 
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial
 
part of its property and, in the case of any such proceeding instituted against
it (but not instituted by it),
 
either such proceeding shall remain undismissed or unstayed for a period of 30
or more days, or any of the
 
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or
 
the appointment of a receiver, trustee, custodian or other similar official for,
it or for any substantial part of
 
its property) shall occur; or the Borrower or any of its Subsidiaries shall take
any corporate action to
 
authorize any of the actions set forth above in this subsection (e); or


 
(f) Judgments or orders for the payment of money in excess of U.S. $500,000 (or
its
 
equivalent in other currencies) in the aggregate shall be rendered against the
Borrower or any of its
 
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such


 
14

 
 

--------------------------------------------------------------------------------

 

judgment or order or (ii) there shall be any period of 10 or more consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or


 
(g) Any non-monetary judgment or order shall be rendered against the Borrower or
any of its Subsidiaries that could be reasonably expected to have a Material
Adverse Effect, and there shall be any period of 10 or more consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or


 
(h) The obligations of the Borrower under this Agreement and any Note fail to
rank at least pari passu with all other unsecured Debt of the Borrower; or


 
(i) Any Collateral Document after the date hereof shall cease for any reason
(other than pursuant to the terms thereof) to create a valid and perfected first
priority security interest in the Collateral;


 
(j)           Any provision of this Agreement or any Note shall cease to be
valid and binding on or
enforceable against the Borrower, or the Borrower shall so assert or state in
writing, or the obligations of the Borrower under this Agreement or any Note
shall in any way become illegal; or


 
(k) Either (i) any authority asserting or exercising governmental or police
powers in Colombia shall take any action, including a general moratorium,
canceling, suspending or deferring the obligation of the Borrower to pay any
amount of principal or interest payable under this Agreement or any Note or
preventing or hindering the fulfillment by the Borrower of its obligations under
this Agreement or any Note or having any effect on the currency in which the
Borrower may pay its obligations under this Agreement or any Note or on the
availability of foreign currencies in exchange for Colombian Pesos (including
any requirement for the approval to exchange foreign currencies for Colombian
Pesos) or otherwise or (ii) the Borrower shall, voluntarily or involuntarily,
participate or take any action to participate in any facility or exercise
involving the rescheduling of the Borrower's debts or the restructuring of the
currency in which the Borrower may pay its obligations; or


 
(1)           Any authority asserting or exercising governmental or police
powers in Colombia or any
Person acting or purporting to act under such authority shall have taken any
action to condemn, seize or appropriate, or to assume custody or control of, all
or any material portion of the property of the Borrower; or


 
(m)        Change of Control of the Borrower;


 
then, and in any such event, the Lender (i) may declare its obligation to make
the Advances to be terminated, whereupon the same shall forthwith terminate, and
(ii) may, by notice to the Borrower, declare any Note, all interest thereon and
all other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Notes, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under clause (e) above, (A) the
obligation of the Lender to make the Advances shall automatically be terminated
and (B) the Notes, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.


 
ARTICLE VII MISCELLANEOUS


 
SECTION 7.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any Note, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same


 
15

 
 

--------------------------------------------------------------------------------

 

shall be in writing and signed by the Lender, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.


 
SECTION 7.02. Notices. Etc. All notices and other communications provided for
hereunder shall be in writing and mailed (by international courier), telecopied,
telegraphed, telexed or delivered, if to the Borrower, at its address at Calle
67 No.7-35, Oficina 1104, Attention: Luis Fernando Gallo (CEO) / Zuleta y
Abogados; if to the initial Lender, at its Lending Office specified opposite its
name on the signature pages below; if to any other Lender, at its Lending Office
specified in the Assignment and Acceptance pursuant to which it became a Lender;
or, as to the Borrower or the Lender, at such other address as shall be
designated by such party in a written notice to the other party. All such
notices and communications shall, when mailed, telecopied, telegraphed or
telexed, be effective when deposited in the mails, telecopied, delivered to the
telegraph company or confirmed by telex answerback, respectively. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or any Note or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.


 
SECTION 7.03. No Waiver; Remedies. No failure on the part of the Lender to
exercise, and no delay in exercising, any right hereunder or under any Note
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.


 
SECTION 7.04. Costs and Expenses, (a) The Borrower agrees to pay on demand all
reasonable costs and expenses of the Lender in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement, any Note and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Lender with respect thereto and with
respect to advising the Lender as to its rights and responsibilities under this
Agreement. The Borrower further agrees to pay on demand all reasonable costs and
expenses of the Lender, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, any Note and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Lender in connection with the
enforcement of rights under this Section 7.04(a).


 
(b) The Borrower agrees to indemnify and hold harmless the Lender and each of
its Affiliates and
 
their officers, directors, employees, agents and advisors (each, an "Indemnified
Party") from and against any and all
 
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of
 
counsel) incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in
 
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or
 
proceeding or preparation of a defense in connection therewith) (i) any Note,
this Agreement, any of the transactions
 
contemplated herein or the actual or proposed use of the proceeds of the
Advances or (ii) the actual or alleged
 
presence of Hazardous Materials on any property of the Borrower or any of its
Subsidiaries or any Environmental
 
Action relating in any way to the Borrower or any of its Subsidiaries, except to
the extent such claim, damage, loss,
 
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted
 
from such Indemnified Party's gross negligence or willful misconduct.  In the
case of an investigation, litigation or
 
other proceeding to which the indemnity in this Section 7.04(b) applies, such
indemnity shall be effective whether or
 
not such investigation, litigation or proceeding is brought by the Borrower, its
directors, equityholders or creditors or
 
an Indemnified Party or any other Person, whether or not any Indemnified Party
is otherwise a party thereto and
 
whether or not the transactions contemplated hereby are consummated


 
(c) The Borrower and Lender agree not to assert any claim for special, indirect,
consequential or
 
punitive damages against the other party or any of such other party's
Affiliates, respective directors, officers,
 
employees, attorneys or agents, on any theory of liability arising out of or
otherwise relating to the Note, this
 
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the
 
Advance.


 
(d) If any payment of principal of an Advance is made by the Borrower to or for
the account of the
 
Lender other than on the last day of an Interest Period for the Advance, as a
result of a payment pursuant to Section


 
16

 
 

--------------------------------------------------------------------------------

 

2.07 or 2.09, acceleration of the maturity of any Note pursuant to Section 6.01
or for any other reason, the Borrower shall, upon demand by the Lender, pay to
the Lender any amounts required to compensate the Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment, including, without limitation, any loss (including loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by the Lender to fund or maintain the
Advance.


 
(e) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.08, 2.11, 7.04 and 7.08 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under any Note.


 
SECTION 7.05. Right of Set-off. Upon the occurrence and during the continuance
of any Event of Default, the Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by the Lender or such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement and any Note held by the Lender, whether
or not the Lender shall have made any demand under this Agreement or such Note
and although such obligations may be unmatured. The Lender agrees promptly to
notify the Borrower after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Lender and its Affiliates under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) that the Lender and its Affiliates may have.


 
SECTION 7.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Lender, and thereafter shall be binding upon and inure
to the benefit of the Borrower and the Lender and their respective successors
and assigns, except that the Borrower shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lender.


 
SECTION 7.07. Assignments and Participations, (a) The Lender may assign to one
Person all of its rights and obligations under this Agreement (including,
without limitation, all of its Commitment, the Advances owing to it and the Note
or Notes held by it); provided that the Lender notifies in writing to the
Borrower of any such assignment and the parties to each such assignment shall
execute and deliver an Assignment and Acceptance, together with any Note subject
to such assignment. Upon such execution and delivery, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of the Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.08, 2.11 and 7.04
to the extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement and such
Lender shall cease to be a party hereto.


 
(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon such assigning Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; and (v) such
assignee agrees that it will


 
17

 
 

--------------------------------------------------------------------------------

 

perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as the Lender.


 
(c) Within five Business Days after its receipt of notice of an assignment
hereunder and any Note or
 
Notes subject to such assignment, the Borrower, at its own expense, shall
execute and deliver to the Lender assignee
 
in exchange for each surrendered Note a new Note to the order of such assignee
in an amount equal to the
 
outstanding amount of the Notes assumed by it pursuant to such Assignment and
Acceptance.  Such new Note or
 
Notes shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or
 
Notes, shall be dated the effective date of such Assignment and Acceptance and
shall otherwise be in substantially
 
the form of Exhibit A hereto.
 
(d) The Lender may sell participations to one or more banks or other entities
(other than the Borrower
 
or any of its Affiliates) in or to all or a portion of its rights and
obligations under this Agreement (including, without
 
limitation, all or a portion of its Commitment, the Advances owing to it and the
Note or Notes held by it); provided,
 
however, that (i) the Lender's obligations under this Agreement (including,
without limitation, its Commitment to
 
the Borrower hereunder) shall remain unchanged, (ii) the Lender shall remain
solely responsible to the other parties
 
hereto for the performance of such obligations, (iii) the Lender shall remain
the holder of any such Note for all
 
purposes of this Agreement, (iv) the Borrower shall continue to deal solely and
directly with the Lender in
 
connection with the Lender's rights and obligations under this Agreement and (v)
no participant under any such
 
participation shall have any right to approve any amendment or waiver of any
provision of this Agreement or any
 
Note, or any consent to any departure by the Borrower therefrom, except to the
extent that such amendment, waiver
 
or consent would reduce the principal of, or interest on, the Notes or any other
amounts payable hereunder, in each
 
case to the extent subject to such participation, or postpone any date fixed for
any payment of principal of, or
 
interest on, the Notes or any other amounts payable hereunder, in each case to
the extent subject to such
 
participation.


 
(e) The Lender may, in connection with any assignment or participation or
proposed assignment or
 
participation pursuant to this Section 7.07, disclose to the assignee or
participant or proposed assignee or participant,
 
any information relating to the Borrower furnished to the Lender by or on behalf
of the Borrower.


 
(f) Notwithstanding any other provision set forth in this Agreement, the Lender
may at any time
 
create a security interest in all or any portion of its rights under this
Agreement (including, without limitation, the
 
Advance owing to it and any Note held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A
 
of the Board of Governors of the U.S. Federal Reserve System.


 
SECTION 7.08. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.


 
SECTION 7.09. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.


 
SECTION 7.10. Jurisdiction; Waiver of Immunities, (a) Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or federal court of
the United States sitting in New York City, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any Note, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.


 
(b)         The Borrower hereby irrevocably appoints CT Corporation System (the
"Process Agent"), with an office on the date hereof at 111 Eighth Avenue, 13th
Floor, New York, New York 10011, United States, as its agent


 
18

 
 

--------------------------------------------------------------------------------

 

to receive on behalf of the Borrower and its property service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding. Such service may be made by mailing or delivering a copy
of such process to the Borrower in care of the Process Agent at the Process
Agent's above address, and the Borrower hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf. As an
alternative method of service, the Borrower also irrevocably consents to the
service of any and all process in any such action or proceeding by the mailing
of copies of such process to the Borrower at its address specified in Section
7.02.


 
(c) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may
 
legally and effectively do so, any objection that it may now or hereafter have
to the laying of venue of any suit,
 
action or proceeding arising out of or relating to this Agreement or any Note in
any New York State or federal court.
 
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an
 
inconvenient forum to the maintenance of such action or proceeding in any such
court.


 
(d) To the extent that the Borrower has or hereafter may acquire any immunity
from jurisdiction of
 
any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in
 
aid of execution, execution or otherwise) with respect to itself or its
property, the Borrower hereby irrevocably and
 
unconditionally waives such immunity in respect of its obligations under this
Agreement and any Note and, without
 
limiting the generality of the foregoing, agrees that the waivers set forth in
this subsection (d) shall have the fullest
 
scope permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to be
 
irrevocable for purposes of such Act.


 
(e) Nothing in this Section 7.10 shall affect the right of the Lender to serve
legal process in any other
 
manner permitted by law or affect the right of the Lender to bring any action or
proceeding against the Borrower or
 
its property in the courts of other jurisdictions, including, without
limitation, the courts sitting in Colombia.


 
SECTION 7.11. Judgment Currency. (a) If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or under any Note
in U.S. Dollars into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which, in accordance with normal banking procedures, the Lender could
purchase U.S. Dollars with such other currency in New York City on the Business
Day preceding that on which final, nonappealable judgment is given.


 
(b) The obligations of the Borrower in respect of any sum due to the Lender
hereunder or under the Notes shall, notwithstanding any judgment in a currency
other than U.S. Dollars, be discharged only to the extent that on the Business
Day following receipt by the Lender of any sum adjudged to be so due in such
other currency, the Lender may, in accordance with normal, reasonable banking
procedures, purchase U.S. Dollars with such other currency. If the amount of
U.S. Dollars so purchased is less than the sum originally due to the Lender, in
U.S. Dollars, the Borrower agrees, to the fullest extent that it may effectively
do so, as a separate obligation and notwithstanding any such judgment, to
indemnify the Lender against such loss.


 
SECTION 7.12. Waiver of Jury Trial. Each of the Borrower and the Lender hereby
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or any Note or the actions of the Lender in the
negotiation, administration, performance or enforcement thereof.


 
19

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties thereunto duly authorized, as of the
PRICES
 
[q103.jpg]
 
hbreto have caused this Agreement to be executed by their respective officers
date first above written.
 
Bvr I/uis Fernando Gallo A\Xt:



 
Lender
 


Lending Office 399 Park Avenue New York, NY 10043 United States of America


CITIBANK, N.A.,


 
By: Title:




 
20

 
 

--------------------------------------------------------------------------------

 

PROMISSORY NOTE


 
U.S.$8,000,000USD                                                                           Dated:
November 1st. 2010


 
FOR VALUE RECEIVED, the undersigned, Price Smart Colombia, S.A.S, a Colombian
corporation (the "Borrower"), HEREBY PROMISES TO PAY to the order of Citibank
N.A (the "Lender") for the account of its Lending Office (as defined in the
Credit Agreement referred to below) the principal amount of US $8,000,000 owing
to the Lender by the Borrower pursuant to the Credit Agreement dated as of
November 1st, 2010 between the Borrower and the Lender (as amended or modified
from time to time, the "Credit Agreement"; the terms defined therein being used
herein as therein defined) on November 3rd, 2015 the "Maturity Date".


 
The Borrower promises to pay interest on the unpaid principal amount of the
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.


 
Both principal and interest are payable in lawful money of the United States to
the Lender, at Citibank N.A New York, Acct. Number: 00167679, Swift Code:
CITIUS33, ABA: 021000089 in same day funds. The Advance owing to the Lender by
the Borrower pursuant to the Credit Agreement, and all payments made on account
of principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note; provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower under this
Promissory Note.


 
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things, (i)
provides for the making of the Advance by the Lender to the Borrower in an
aggregate amount not to exceed at any time outstanding the U.S. dollar amount
first above mentioned, the indebtedness of the Borrower resulting from such
Advance being evidenced by this Promissory Note, and (ii) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified.


 
PriceSmart Colombia, S.A.S


 
By: Luis Fernando Gallo Title:

 
 

--------------------------------------------------------------------------------

 

ADVANCE AND PAYMENTS OF PRINCIPAL


 
Date (M/D/Y)
Amount of Advance
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
11/3/2010
$8,000,000.00
$0
$8,000,000.00
 
5/3/2011
$0
$0
$8,000,000.00
 
11/3/2011
$0
$0
$8,000,000.00
 
5/3/2012
$0
$0
$8,000,000.00
 
11/6/2012
$0
$0
$8,000,000.00
 
5/3/2013
$0
$0
$8,000,000.00
 
11/5/2013
$0
$0
$8,000,000.00
 
5/5/2014
$0
$0
$8,000,000.00
 
11/3/2014
$0
$0
$8,000,000.00
 
05/4/2015
$0
$0
$8,000,000.00
 
11/3/2015
$0
$8,000,000
$8,000,000.00
 


 
 

--------------------------------------------------------------------------------

 

NOTICE OF BORROWING


 
Citibank, N.A., acting through its international banking facility,
as Lender under
the Credit Agreement
referred to below
399 Park Avenue
New York, NY 10043
Attention: Valentina
Antill                                                                           November
2nd, 2010


 
Ladies and Gentlemen:


 
The undersigned, PriceSmart Colombia, S.A.S, refers to the Credit Agreement,
dated as of November 1st, 2010 (as amended or modified from time to time, the
"Credit Agreement", the terms defined therein being used herein as therein
defined), between the undersigned and the Lender, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests the Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to the Borrowing (the
"Proposed Borrowing") as required by Section 2.02(a) of the Credit Agreement:


 
(i)           The Business Day of the Proposed Borrowing is November 3rd, 2010.


 
(ii)         The aggregate amount of the Proposed Borrowing is USD$8,000,000.


 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:


 
(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement are
 
correct, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds
 
therefrom, as though made on and as of such date; and


 
(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing
 
or from the application of the proceeds therefrom, that constitutes a Default.


 
Very truly yours, PriceSmart Colombia, S.A.S


 
By: Luis Fernando Gallo Title: